81 F.3d 167
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Herbert ADOLPH, Plaintiff-Appellant,v.Eunice Tsing YUNG;  Louie Tsing Yung;  Edward Tsing Yung,Defendants-Appellees.
No. 95-15716.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided March 29, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Herbert Adolph appeals pro se the district court's dismissal of his personal injury action for failure to prosecute, interference with discovery, and giving false testimony at his deposition.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We vacate the district court's judgment and remand for the district court to dismiss the action for lack of jurisdiction.


3
On February 16, 1994, Adolph, a German citizen, filed an action against Crawford & Company, a Georgia corporation, for personal injuries he allegedly incurred when he fell down stairs in San Francisco in 1993.   Crawford & Company moved to dismiss.   On July 28, 1994, Adolph filed an amended complaint which no longer named Crawford & Company as a defendant but instead named the property owners, the Yungs, who are residents of California.   On August 9, 1994, the district court dismissed Crawford & Company from the action.


4
28 U.S.C. § 1332(a) provides that district courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds $50,000, exclusive of interest and costs, and is between citizens of different States or citizens of a State and citizens or subjects of a foreign state.   For the purposes of section 1332(a), "an alien admitted to the United States for permanent residence shall be deemed a citizen of the State in which such alien is domiciled."  28 U.S.C. § 1332(a).


5
We remanded this action to the district court for the limited purpose of determining:  (a) whether Adolph was a permanent resident of the United States;  and (b), if so, the State of his domicile.   After a hearing, the district court found that Adolph is a permanent resident of the United States, domiciled in California.   Because diversity of citizenship does not exist between Adolph and the Yungs, see 28 U.S.C. § 1332(a), we vacate the judgment of the district court and remand with instructions to dismiss for lack of jurisdiction.


6
VACATED and REMANDED.   Each party to bear its own costs.   Appellees' motion for attorney's fees is denied.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, appellant's motion for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3